DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on January 10, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2019 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Memory Device With Improved Operation Speed.

Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 5B, Claims 1-17) in the reply filed on May 13, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9, claim 1 recited "andtwo or more..." it is believed this is meant to be “and two”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0294833).
	Claim 1, Kim discloses (Figs. 1-2 ) a semiconductor memory device comprising: 	a memory cell array ( “a”,  cell array with substrate 120’ , Para [0034]) disposed on a substrate (120’ disposed on peripheral circuit substrate 190 as shown in Fig. 2)	a bit line (154, bit lines, Para [0041]) connected to the memory cell array (154 connected to “a”, Para [0041]); 	a peripheral circuit (191-194, peripheral circuit transistors, Para [0044]) disposed between the memory cell array and the substrate (191-194 are between 120’ and lowermost layer of 190), the peripheral circuit including a transistor (191-194 form transistors, Para [0044]); 	a conductive line (180, fourth plugs, Para [0043]) disposed between the memory cell array and the transistor (180 is disposed between “a” and 191-194); 	a lower connection structure (198, peripheral circuit interconnections, Para [0043]) connecting the conductive line and the transistor (198 connects 180 and 191-194, Para [0044]); and 	two or more upper connection structures (152, first plugs, Para [0041]) connecting the bit line (152 is connected to 154) and the conductive line (under broadest reasonable interpretation (BRI) in some operations of transistor 120a, 152 may be connected to 122b’ which is connected to 180), the two or more upper connection structures being spaced apart from each other (152s are spaced from one another).Claim 11, Kim discloses (Figs. 1-2) a semiconductor memory device comprising: 	a bit line (154, bit lines, Para [0041]) disposed on (154 is on 190) a substrate (190, peripheral circuit substrate, Para [0034]) including a transistor (190 includes 191-194 transistor, Para [0044]); 	a conductive line (180, fourth plugs, Para [0043]) disposed between the substrate and the bit line (180 is disposed between 190 and 154); 	a lower connection structure (198, peripheral circuit interconnections, Para [0043]) connected between the transistor and the conductive line (198 connected between 191-194 and 180);	 first and second upper connection structures (152, first plugs, Para [0041]) extending toward the bit line from the conductive line to be in contact with the conductive line and the bit line (152 contacts 154 and under BRI in some operations of transistor 120a, 152 may be connected to 122b’ which is connected to 180); and 	a first cell string disposed between the first upper connection structure and the second upper connection structure (portions of 120’ memory substrates comprise a string and are between adjacent 152), the first cell string being connected to the bit line (120’ connected to 154 through 152).
Allowable Subject Matter
Claims 2-10, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        


				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819